Citation Nr: 0506035	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-00 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for cancer of the 
tonsils, claimed as secondary to Agent Orange exposure.  

2.  Entitlement to an effective date prior to March 1, 2001, 
for the award of service connection for diabetes mellitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1948 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for cancer 
of the left tonsil.  He responded by filing a timely Notice 
of Disagreement, and was sent a Statement of the Case by the 
RO.  He then filed a timely substantive appeal, perfecting 
his appeal of this issue.  

This matter also arises from a July 2002 rating decision 
which awarded the veteran service connection, with a 10 
percent initial rating, for diabetes mellitus.  The veteran 
responded by filing a timely Notice of Disagreement regarding 
the effective date assigned for the award of service 
connection for this disability.  He was sent a Statement of 
the Case on the issue by the RO, and subsequently filed a 
timely substantive appeal, perfecting his appeal of this 
issue.  

In September 2004 the veteran testified via videoconference 
technology before the undersigned Acting Veterans Law Judge.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran had military service in Vietnam during the 
time period between 1962 and 1975.  

3.  The preponderance of the competent medical evidence 
establishes that the squamous cell carcinoma of the left 
tonsil is causally related to herbicide exposure during 
military service in Vietnam.  

4.  The veteran's claim for service connection for residuals 
of Agent Orange exposure was received on March 1, 2001, and 
represents the first such claim of record.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
squamous cell carcinoma of the left tonsil have been met.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).  

2.  The criteria for entitlement to an effective date prior 
to March 1, 2001, for the grant of service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the July 2002 and 
November 2002 Statements of the Case, the various 
Supplemental Statements of the Case, and January 2003 and 
November 2003 RO letters to the veteran notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  The 
veteran has reported that he receives medical care at the 
local VA medical center, and these records were obtained.  
Private medical records have also been obtained, as indicated 
by the veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in February 2002 and July 
2002, subsequent to the passage of the VCAA and the 
modifications to 38 U.S.C. § 5103(a) therein.  Subsequent to 
that initial decision and the passage of the VCAA, the RO 
provided notice to the veteran of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain, as 
has already been discussed above.  Finally, the veteran's 
claim was adjudicated on several occasions, most recently in 
February 2004, in light of the additional development 
performed subsequent to 2002.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Service connection - Cancer of the tonsil

The veteran seeks service connection for cancer of the 
tonsils.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Additionally, because the veteran served in Vietnam during 
the period between January 1962 and May 1975, he is presumed 
to have been exposed to herbicides during such service.  
38 C.F.R. § 3.307(a)(6) (2004).  Veterans with herbicide 
exposure who subsequently develop a statutorily specified 
disability with a time limit indicated by statute will be 
awarded service connection for such a disability, provided 
other evidence does not rebut this presumption.  The listed 
disabilities include respiratory cancers, but not cancer of 
the tonsils.  38 C.F.R. § 3.309(e) (2004).  Regardless of 
whether a claimed disability is recognized under 38 U.S.C.A. 
§ 1116, pertaining to herbicide exposure presumptive 
diseases, an appellant is not precluded from presenting 
evidence that a claimed disability was due to or the result 
of herbicide exposure.  Brock v. Brown, 10 Vet. App. 155, 160 
(1997) (citing Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994)).  However, medical evidence of this fact is required.  
Id.  

In support of his claim, the veteran has submitted written 
statements from G.V.M., M.D., Chief of Otolaryngology at the 
Kessler USAF Medical Center.  Dr. M. confirmed the veteran 
was diagnosed with squamous cell carcinoma of the left 
tonsil, which required surgical removal of parts of his jaw, 
face, and neck in 1988.  Dr. M. also stated that the 
veteran's only risk factor for this cancer was Agent Orange 
exposure, as he was not a tobacco or alcohol user.  Agent 
Orange is also a "potent carcinogen" and would have come 
into contact with the veteran's tonsils on being inhaled into 
the respiratory tract.  Finally, Dr. M. noted that the tissue 
of the larynx and tonsils was similar, and would be equally 
susceptible to malignancy.  Cancer of the larynx is among the 
disabilities for which service connection is presumed in 
veterans exposed to herbicides.  38 C.F.R. § 3.309(e) (2004).  
Based on this evidence, Dr. M. concluded that the veteran's 
cancer of the left tonsil was due to his Agent Orange 
exposure in service.  The Board finds that this medical 
opinion is entitled to great probative weight. 

According to an August 2001 VA examination report, the 
tonsils are not part of the respiratory system, and would 
therefore not be included as a "respiratory cancer", for 
which service connection is presumed under 38 C.F.R. 
§ 3.309(e).  However, the examiner did not give an opinion 
regarding an etiological relationship between herbicide 
exposure and squamous cell carcinoma of the tonsils, the 
critical issue in this case.  The fact that this disorder is 
not presumed to be related to the veteran's exposure to 
herbicides in Vietnam does not exclude him from being service 
connected for this condition.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Board finds the preponderance of the evidence to be in 
favor of the veteran's claim.  He has submitted a written 
opinion from a medical expert indicating a nexus between his 
herbicide exposure while serving in Vietnam and his 
subsequent development of squamous cell carcinoma of the left 
tonsil.  The Board finds this opinion is entitled to great 
probative weight.  Military records also confirm that the 
veteran served in Vietnam.  In the absence of any evidence to 
the contrary, service connection for squamous cell carcinoma 
of the veteran's left tonsils is granted.  

II. Earlier effective date - Diabetes

The veteran contends that the effective date of the award of 
disability compensation for diabetes mellitus associated with 
herbicide exposure should be prior to March 1, 2001.  He has 
submitted medical records indicating that he has been treated 
for diabetes since the late 1980's.

In this case, the veteran's active duty service included 
service in Vietnam.  On March 1, 2001, the veteran's claim 
for service connection for residuals of Agent Orange exposure 
was received by the RO.  In a July 2002 rating decision, the 
veteran was granted entitlement to service connection for 
diabetes mellitus associated with herbicide exposure, 
effective from the RO's receipt of the veteran's service 
connection claim on March 1, 2001.  

Except as otherwise provided for in circumstances not 
applicable to this case, the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (a) (West 2002); 
38 C.F.R. § 3.400 (2004).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  It must "identify the benefit 
sought."  38 C.F.R. § 3.155(a) (2004).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, both formal and informal, for 
benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  Id. at 
200.  

When the veteran filed his service connection claim for 
diabetes on March 1, 2001, it was the first time such a 
formal claim had been filed according to the evidence of 
record.  The veteran has alleged that he previously filed 
several service connection claims for diabetes mellitus, 
beginning in 1985; however, no record of such claims exists 
within the claims folder, or has been received from the 
veteran.  In fact, the March 2001 claim also failed to 
specify diabetes as a disability for which service connection 
was claimed; that the RO chose to interpret this claim as a 
claim for service connection for diabetes mellitus was to the 
veteran's benefit.

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  Although the veteran may 
indeed have suffered from diabetes mellitus prior to March 1, 
2001, the effective date for service connection based on an 
original claim is not based on the date the condition began 
and cannot be any earlier than date of receipt of claim.  
See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(holding that "the effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.").  The veteran did 
not submit a claim for service connection for diabetes at any 
time before he filed the claim received on March 1, 2001, 
which was more than one year after his separation from active 
service.  In light of this fact, the Board concludes that an 
effective date earlier than March 1, 2001, is not warranted 
in this case under VA regulations governing effective dates 
for awards based on an original claim for service connection.  

The Board notes, incidentally, that it has also considered 
whether the veteran would be entitled to an earlier effective 
date under the final stipulation and order in Nehmer v. 
United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 
1989) ("Nehmer I"), and the specific guidance provided in 
Nehmer v. United States Veterans Admin., 32 F. Supp. 2d. 1175 
(N.D. Cal 1999) ("Nehmer II") (describing the Stipulation 
and Order setting forth VA's ongoing responsibilities for 
further rulemaking and disability payments to class members); 
Nehmer v. United States Veterans Admin., No. CV-86-6160 TEH 
(N.D. Cal., Dec. 12, 2000) (class action order); and Nehmer 
et al v. Veterans' Administration of the Government of the 
United States, 284 F.3d 1158 (9th Cir. 2002) ("Nehmer 
III").  As a whole, this line of cases creates a limited 
exception to the statutory provisions governing the 
assignment of effective dates.  See also 38 C.F.R. § 3.816 
(2004).  However, in the instant case, the Board finds that 
the effective date rules as set forth in Nehmer I, II, and 
III do not provide the basis for the assignment of an earlier 
effective date as the veteran is not a member of the class in 
Nehmer.  As noted in Williams v. Principi, 15 Vet. App. 189 
(2001), aff'd 310 F.3d 1374 (Fed. Cir. 2002), the Nehmer 
stipulation only invalidates denials of claims which were 
denied on or after September 25, 1985, the effective date of 
now-invalidated 38 C.F.R. § 3.311a, and prior to the May 1989 
date of the Nehmer I court order.  As the veteran's claim was 
not denied between September 1985 and May 1989, the Board 
finds that the Nehmer stipulation provides no basis for an 
earlier effective date.  

In conclusion, an effective date prior to March 1, 2001, may 
not be granted for the veteran's award of service connection 
for diabetes mellitus, as this was the date upon which the 
veteran's first claim for this benefit was received.  While 
the veteran has submitted evidence confirming he was 
diagnosed with diabetes many years prior to March 2001, he 
did not file a service connection claim at that time.  As a 
preponderance of the evidence is against the award of an 
earlier effective date, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the left tonsil is granted.  

Entitlement to an effective date earlier than March 1, 2001, 
for the grant of service connection for diabetes mellitus is 
denied.  


	                        
____________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


